Jfourtlj Court of                        LS
                                           Antonio,

                                          January 22,2014


                                        No. 04-13-00456-CR


                                       Lowell Qtiincey Green,
                                             Appellant

                                                 v.




                                         The Slate of Texas,
                                              Appellee


                                  Trial Court Case No. 20I2-709-C2


                                          ORDER

       The Court has reviewed the record and briefs in this appeal and has determined thai oral
argument will not significantlj aid il in determining the legal and factual issues presented in the
appeal. See TEX. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on February 19. 2014. to the following panel:
Chief justice Stone. Justice Angelini. and Justice Chapa.        All parties will be notified of the
Court's decision in this appeal in accordance uilh Trx. K. App. P. 48.


       Either parly may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid ihc Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. P. 39.8, Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on January 22. 2014.



                                                               Catherine) Stone. Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this January 22. 2014.                                          /       s^\